Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (“Agreement”), dated as of February 10, 2012, is
made by and among RPM DENTAL, INC., a corporation organized under the laws of
Delaware (the “Company”) and each of the Persons listed on Schedule I hereto
(collectively, the “Investors,” and individually an “Investor”).  Each of the
Company and Investors are referred to herein individually as a “Party” and
collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, the Company and each Investor is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), Rule 506 of Regulation D promulgated by the U.S.  Securities and Exchange
Commission (the “SEC”) under the Securities Act (“Regulation D”) and Regulation
S promulgated by the SEC under the Securities Act (“Regulation S”);
 
WHEREAS, each Investor wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) the aggregate number of
shares of common stock, $0.000001 par value per share, of the Company (the
“Common Stock”) as set forth opposite such Investor’s name in column (3) on
Schedule I at a per share purchase price of $5.00 (the “Shares”), and (ii) a
three year warrant to initially acquire  up to that number of additional shares
of Common Stock set forth opposite such Investor’s name in column (4) on
Schedule I at an exercise price of $10.00 per share, in the form attached hereto
as Exhibit B (the “Warrants”) (as exercised, collectively, the “Warrant
Shares”). The maximum amount of the aggregate purchase price shall be $100,000;
and
 
WHEREAS, at the Closing, the Parties shall execute and deliver a Registration
Rights Agreement, in the form attached hereto as Exhibit C (the “Registration
Rights Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities, under the
Securities Act and the rules and regulations promulgated thereunder, and
applicable state securities laws; and
 
WHEREAS, the Company entered into a Subscription Agreement, dated January 6,
2012 (the “Initial Subscription Agreement”), with certain investors named
therein (the “Initial Investors”) pursuant to which the Company offered and sold
to the Initial Investors (the “Initial Offering”), and the Initial Investors
purchased from the Company, an aggregate of (i) 119,900 shares of Common Stock
(the “Initial Shares”), and (ii) warrants to purchase 119,000 shares of common
stock which have a three-year term and an initial per share exercise price of
$10.00, subject to adjustment as described below (the “Initial Warrants”); and
 
WHEREAS, the Company entered into a Registration Rights Agreement, dated January
6, 2012 (the “Initial Registration Rights Agreement”), with the Initial
Investors pursuant to which the Company granting the Initial Investors
piggy-back registration rights with respect to the Initial Shares and the shares
of common stock underlying the Initial Warrants.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Definitions
 
.  For all purposes of and under this Agreement, the following terms shall have
the following respective meanings:
 
“8-K Filing” has the meaning set forth in Section 5.5.
 
“Accredited Investor” has the meaning set forth in Rule 501 under the Securities
Act.
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.
 
“Additional Closing” has the meaning set forth in Section 2.3.
 
“Additional Closing Date” has the meaning set forth in Section 2.3.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Agreement” has the meaning set forth in the preamble.
 
“Applicable Price” has the meaning set forth in Section 5.6.
 
“Approved Stock Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and standard options to purchase Common
Stock may be issued to any employee, officer or director for services provided
to the Company in their capacity as such.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
 
“Closing” has the meaning set forth in Section 2.3.
 
“Closing Date” has the meaning set forth in Section 2.3.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” has the meaning set forth in the recitals.
 
“Company” has the meaning set forth in the preamble.
 
 
2

--------------------------------------------------------------------------------

 
 
“Company Organizational Documents” means the Certificate of Incorporation and
Bylaws of the Company and any other organizational documents of the Company and
any of its Subsidiaries, each as amended.
 
“Contract” means any written or oral contract, lease, license, indenture, note,
bond, agreement, arrangement, understanding, permit, concession, franchise or
other instrument.
 
“Convertible Securities” means any stock or other security (other than Options)
that is at any time and under any circumstances, directly or indirectly,
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any shares of Common Stock.
 
“Dilutive Adjustment Time” has the meaning set forth in Section 5.6.
 
“Dilutive Issuance” has the meaning set forth in Section 5.6.
 
“Eligible Market” means the Principal Market, The New York Stock Exchange, the
NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global Market or the Nasdaq
Global Select Market.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.
 
“Excluded Securities” means (i) shares of Common Stock or standard options to
purchase Common Stock to directors, officers or employees of the Company in
their capacity as such pursuant to an Approved Stock Plan, provided that (A) all
such issuances (taking into account the shares of Common Stock issuable upon
exercise of such options) after the date hereof pursuant to this clause (i) do
not, in the aggregate, exceed more than 400,000 shares (as adjusted for any
share splits, share combinations, share dividends and similar transactions) and
(B) the exercise price of any such options is not lowered, none of such options
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Investors; (ii) shares of Common Stock
issued upon the conversion or exercise of Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) issued prior to the date hereof,
provided that the conversion price of any such Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) is not lowered, none of such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) are otherwise materially changed in any manner
that adversely affects any of the other Investors; (iii) the shares of Common
Stock issuable pursuant to this Agreement, (iv) the shares of Common Stock
issuable upon exercise of the Warrants, (v) any securities issued in connection
with strategic alliances, acquisitions, mergers, and strategic partnerships,
provided, that (1) the primary purpose of such issuance is not to raise capital,
(2) the purchaser or acquirer of the securities in such issuance solely consists
of either (x) the actual participants in such strategic alliance or strategic
partnership, (y) the actual owners of such assets or securities acquired in such
acquisition or merger or (z) the stockholders, partners or members of the
foregoing Persons and (3) the number or amount of securities issued to such
Person by the Company shall not be disproportionate to such Person’s actual
participation in such strategic alliance or strategic partnership or ownership
of such assets or securities to be acquired by the Company, as applicable.
 
 
3

--------------------------------------------------------------------------------

 
 
“Forward Split” has the meaning set forth in Section 5.7.
 
“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.
 
“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.
 
“Indebtedness” means without duplication, (a) all indebtedness or other
obligation of the Person for borrowed money, whether current, short-term, or
long-term, secured or unsecured, (b) all indebtedness of the Person for the
deferred purchase price for purchases of property outside the Ordinary Course of
Business, (c) all lease obligations of the Person under leases which are capital
leases in accordance with GAAP, (d) any off-balance sheet financing of the
Person including synthetic leases and project financing, (e) any payment
obligations of the Person in respect of banker’s acceptances or letters of
credit (other than stand-by letters of credit in support of ordinary course
trade payables), (f) any liability of the Person with respect to interest rate
swaps, collars, caps and similar hedging obligations, (g) any liability of the
Person under deferred compensation plans, phantom stock plans, severance or
bonus plans, or similar arrangements made payable as a result of the
transactions contemplated herein, (h) any indebtedness referred to in clauses
(a) through (g) above of any other Person which is either guaranteed by, or
secured by a security interest upon any property owned by, the Person and (i)
accrued and unpaid interest of, and prepayment premiums, penalties or similar
contractual charges arising as result of the discharge at Closing of, any such
foregoing obligation.
 
“Indemnified Liabilities” has the meaning set forth in Section 7.2.
 
“Indemnitees” has the meaning set forth in Section 7.2.
 
“Initial Investors” has the meaning set forth in the recitals.
 
“Initial Offering” has the meaning set forth in the recitals.
 
“Initial Registration Rights Agreement” has the meaning set forth in the
recitals.
 
“Initial Shares” has the meaning set forth in the recitals.
 
“Initial Subscription Agreement” has the meaning set forth in the recitals.
 
 
4

--------------------------------------------------------------------------------

 
 
“Initial Warrants” has the meaning set forth in the recitals.
 
“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.
 
“Investor” and “Investors” have the respective meanings set forth in the
preamble.
 
“Investor Questionnaires” means the investor questionnaires completed by the
Investors substantially in form attached hereto as Exhibit A, and each of the
foregoing, is individually referred to herein as an “Investor Questionnaire.”
 
“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation.  The Company shall be deemed to have
“Knowledge” of a matter if any of its officers or directors has Knowledge of
such matter.  Phrases such as “to the Knowledge of the Company” or the
“Company’s Knowledge” shall be construed accordingly.
 
“Laws” means, with respect to any Person, any U.S.  or non-U.S., federal,
national, state, provincial, local, municipal, international, multinational or
other Law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“License” means any security clearance, permit, license, variance, franchise,
order, approval, consent, certificate, registration or other authorization of
any Governmental Authority, judicial authority or regulatory body, and other
similar rights.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.
 
 
5

--------------------------------------------------------------------------------

 
 
“New Issuance Price” has the meaning set forth in Section 5.6.
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority or regulatory body.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
“Party” and “Parties” have the meanings set forth in the preamble.
 
“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.
 
“Principal Market” means the OTC Bulletin Board.
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.
 
“Registration Rights Agreement” has the meaning set forth in the recitals.
 
“Regulation D” has the meaning set forth in the recitals.
 
“Regulation S” has the meaning set forth in the recitals.
 
“Regulation SHO” has the meaning set forth in Section 3.7(d).
 
“Required Holders” means Investors holding greater than 50% of the Registrable
Securities issued pursuant to this Agreement on the Closing Date.
 
“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act, as
such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration.
 
“SEC” has the meaning set forth in the recitals.
 
“SEC Reports” has the meaning set forth in Section 4.11.
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” has the meaning set forth in the recitals.
 
“Shares” has the meaning set forth in the recitals.
 
 
6

--------------------------------------------------------------------------------

 
 
“Short Sales” has the meaning set forth in Section 3.7(d).
 
“Subsequent Investor” has the meaning set forth in Section 2.3.
 
“Subsidiaries” means any Person in which the Company, directly or indirectly,
(a) owns any of the outstanding capital stock or holds any equity or similar
interest of such Person or (b) controls or operates all or any part of the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.”
 
“Tax” or “Taxes” means all taxes, assessments, duties, levies or other charge
imposed by any Governmental Authority of any kind whatsoever together with any
interest, penalties, fines or additions thereto and any liability for payment of
taxes whether as a result of (i) being a member of an affiliated, consolidated,
combined, unitary or similar group for any period, (ii) any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any Person, (iii) being liable for another Person’s taxes as a
transferee or successor otherwise for any period, or (iv) operation of Law.
 
“Transaction Documents” means, collectively, this Agreement, the Warrant, the
Registration Rights Agreement and the Investor Questionnaires and all
agreements, certificates, instruments and other documents to be executed and
delivered in connection with the transactions contemplated by this Agreement.
 
“U.S.” means the United States of America.
 
“U.S. Person” has the meaning set forth in Regulation S under the Securities
Act.
 
“Warrant Shares” has the meaning set forth in the recitals.
 
“Warrants” has the meaning set forth in the recitals.
 
ARTICLE II
PURCHASE AND SALE OF THE SHARES AND WARRANTS; CLOSING
 
Section 2.1 Purchase and Sale of the Shares and Warrants.  At the Closing, the
Company shall issue and sell to each Investor, and each Investor severally, but
not jointly, shall purchase from the Company on the Closing Date, such aggregate
number of Shares as is set forth opposite such Investor’s name in column (3) on
Schedule I along with (i) Warrants to initially acquire up to that aggregate
number of Warrant Shares as is set forth opposite such Investor’s name in column
(4) on Schedule I.
 
Section 2.2 Purchase Price; Form of Payment.  The aggregate purchase price for
the Shares and the Warrants to be purchased by each Investor (the “Purchase
Price”) shall be the amount set forth opposite such Investor’s name in column
(2) on Schedule I.  On the Closing Date, (i) each Investor shall pay its
respective Purchase Price to the Company for the Shares and the Warrants to be
issued and sold to such Investor at the Closing, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions and
(ii) the Company shall deliver to each Investor certificates representing (A)
such aggregate number of Common Shares as is set forth opposite such Investor’s
name in column (3) of Schedule I, (B) a Warrant pursuant to which such Investor
shall have the right to initially acquire up to such number of Warrant Shares as
is set forth opposite such Investor’s name in column (4) of Schedule I, in all
cases, duly executed on behalf of the Company and registered in the name of such
Investor or its designee.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.3 Closing.  Upon the terms and subject to the conditions of this
Agreement, the transactions contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Anslow & Jaclin LLP located
at 195 Route 9 South, Manalapan, NJ 07726, at a time and date to be specified by
the Parties, which shall be no later than second (2nd) Business Day following
the satisfaction or, if permitted pursuant hereto, waiver of the conditions set
forth in Article VI, or at such other location, date and time as Investors and
the Company shall mutually agree.  The date and time of the Closing is referred
to herein as the “Closing Date.” Following the Closing Date until January 31,
2012, additional Closings (each, an “Additional Closing”) may be conducted from
time to time (such date and time, each an “Additional Closing Date”) hereunder;
provided, that any subsequent investor (each, a “Subsequent Investor”) must
complete an Investor Questionnaire; and provided further, that the aggregate
Purchase Price of the Investors (including each Subsequent Investor) shall not
exceed $100,000.  The Issuance Date (as defined in the Warrants) of any Warrant
issued to any Person in connection with any Additional Closing shall be the
initial Closing Date.  With respect to an Additional Closing, “Closing Date”
shall be deemed to refer to the applicable Additional Closing Date, “Closing”
shall be deemed to refer to the applicable Additional Closing, “Investor” shall
be deemed to refer to the applicable Subsequent Investor individually and
“Investors” shall be deemed to refer to the applicable Subsequent Investors
collectively.
 
Section 2.4 Investor Questionnaire. Each Investor hereby acknowledges that it
has completed, executed and delivered to the Company an Investor Questionnaire
on the closing date of the Initial Offering on January 6, 2012. Each Investor
further acknowledges that the information contained in such Investor
Questionnaire submitted to the Company on January 6, 2012 is still true and
correct as the Closing Date.
 
ARTICLE III
REPRESENTATIONS OF THE INVESTORS
 
The Investors severally, and not jointly, hereby represent and warrant to the
Company that the statements contained in this Article III are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as thought the Closing Date were
substituted for the date of this Agreement throughout this Article III) (except
where another date or period of time is specifically stated herein for a
representation or warranty).
 
Section 3.1 Authority.  Such Investor has all requisite authority and power to
enter into and deliver this Agreement and any of the other Transaction Documents
to which such Investor is a party, and any other certificate, agreement,
document or instrument to be executed and delivered by such Investor in
connection with the transactions contemplated hereby and thereby and to perform
such Investor’s obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  This Agreement has been, and each
of the Transaction Documents to which such Investor is a party will be, duly and
validly authorized and approved, executed and delivered by such Investor.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.2 Binding Obligations.  Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than such Investor, this Agreement and each of
the Transaction Documents to which such Investor is a party are duly authorized,
executed and delivered by such Investor, and constitutes the legal, valid and
binding obligations of such Investor, enforceable against such Investor in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.
 
Section 3.3 No Conflicts.  Neither the execution or delivery by such Investor of
this Agreement or any Transaction Document to which such Investor is a party,
nor the consummation or performance by such Investor of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of such Investor (if such Investor is not a natural person); (b)
contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, any agreement or instrument to
which such Investor is a party or by which the properties or assets of such
Investor are bound; or (c) contravene, conflict with, result in any breach of,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, impair the rights of such Investor under, or
alter the obligations of any Person under, or create in any Person the right to
terminate, amend, accelerate or cancel, or require any notice, report or other
filing (whether with a Governmental Authority or any other Person) pursuant to,
or result in the creation of a Lien on any of the assets or properties of the
Company under, any note, bond, mortgage, indenture, Contract, lease, License,
permit, franchise or other instrument or obligation to which such Investor is a
party or any of such Investor’s assets and properties are bound or affected,
except, in the case of clauses (b) or (c) for any such contraventions,
conflicts, violations, or other occurrences as would not have a Material Adverse
Effect on such Investor.
 
Section 3.4 Certain Proceedings.  There is no Action pending against, or to the
Knowledge of such Investor, threatened against or affecting, such Investor by
any Governmental Authority or other Person with respect to such Investor that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement.
 
Section 3.5 No Brokers or Finders.  No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
such Investor for any commission, fee or other compensation as a finder or
broker, or in any similar capacity, based upon arrangements made by or on behalf
of such Investor and such Investor will indemnify and hold the Company and its
Affiliates harmless against any liability or expense arising out of, or in
connection with, any such claim.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.6 Investment Representations.  Each Investor severally, and not
jointly, hereby represents and warrants, solely with respect to itself and not
any other Investor, to the Company as follows:
 
(a) Purchase Entirely for Own Account.  Such Investor is acquiring such the
Securities proposed to be acquired hereunder for investment for its own account
and not with a view to the resale or distribution of any part thereof, and such
Investor has no present intention of selling or otherwise distributing such
Securities, except in compliance with applicable securities Laws.
 
(b) Restricted Securities.  Such Investor understands that the Securities are
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholder pursuant
hereto, the Securities would be acquired in a transaction not involving a public
offering.  The issuance of the Securities hereunder is being effected in
reliance upon an exemption from registration afforded under Section 4(2) of the
Securities Act, Rule 506 of Regulation D and Regulation S.  Such Investor
further acknowledges that if the Securities are issued to such Investor in
accordance with the provisions of this Agreement, such Securities may not be
resold without registration under the Securities Act or the existence of an
exemption therefrom.  Such Investor represents that he is familiar with Rule
144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act
 
(c) Acknowledgment of Non-Registration.  Such Investor understands and agrees
that the Securities to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities Laws of any state of the
U.S.
 
(d) Status.  By its execution of this Agreement, such Investor represents and
warrants to the Company as indicated on its signature page to this Agreement,
either that: (i) such Investor is an Accredited Investor; or (ii) such Investor
is not a U.S. Person.  Such Investor understands that the Securities are being
offered and sold to such Investor in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Investor set forth in this Agreement, in order that the Company may
determine the applicability and availability of the exemptions from registration
of the Securities on which the Company is relying.
 
(e) Additional Representations and Warranties.  Such Investor, severally and not
jointly, further represents and warrants to the Company as follows: (i) such
Person qualifies as an Accredited Investor; (ii) such Person consents to the
placement of a legend on any certificate or other document evidencing the
Securities substantially in the form set forth in Section 3.7(a); (iii) such
Person has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect such Person’s or
entity’s interests in connection with the transactions contemplated by this
Agreement; (iv) such Person has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Securities and can afford to bear such risks for an indefinite
period of time, including, without limitation, the risk of losing its entire
investment in the Securities; (v) such Person has had access to the SEC Reports;
(vi) such Person has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Company that such Person has
 
 
10

--------------------------------------------------------------------------------

 
 
requested and all such public information is sufficient for such Person to
evaluate the risks of investing in the Securities; (vii) such Person has been
afforded the opportunity to ask questions of and receive answers concerning the
Company and the terms and conditions of the issuance of the Securities; (viii)
such Person is not relying on any representations and warranties concerning the
Company made by the Company or any officer, employee or agent of the Company,
other than those contained in this Agreement or the SEC Reports; (ix) such
Person will not sell or otherwise transfer the Securities, unless either (A) the
transfer of such securities is registered under the Securities Act or (B) an
exemption from registration of such securities is available; (x) other than as
set forth in the Registration Rights Agreement, such Person understands and
acknowledges that the Company is under no obligation to register the Securities
for sale under the Securities Act; (xi) such Person represents that the address
furnished in Schedule I is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity; (xii) such
Person understands and acknowledges that the Securities have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such Person and that any representation to the contrary is a
criminal offense; and (xiii) such Person acknowledges that the representations,
warranties and agreements made by such Person herein shall survive the execution
and delivery of this Agreement and the purchase of the Securities.
 
(f) Additional Representations and Warranties of Non-U.S. Persons.  Each
Investor that is not a U.S. Person, severally and not jointly, further
represents and warrants to the Company as follows: (i) at the time of (A) the
offer by the Company and (B) the acceptance of the offer by such Person, of the
Securities, such Person was outside the U.S; (ii) no offer to acquire the
Securities or otherwise to participate in the transactions contemplated by this
Agreement was made to such Person or its representatives inside the U.S.; (iii)
such Person is not purchasing the Securities for the account or benefit of any
U.S. Person, or with a view towards distribution to any U.S. Person, in
violation of the registration requirements of the Securities Act; (iv) such
Person will make all subsequent offers and sales of the Securities either (A)
outside of the U.S.  in compliance with Regulation S; (B) pursuant to a
registration under the Securities Act; or (C) pursuant to an available exemption
from registration under the Securities Act; (v) such Person is acquiring the
Securities for such Person’s own account, for investment and not for
distribution or resale to others; (vi) such Person has no present plan or
intention to sell the Securities in the U.S.  or to a U.S. Person at any
predetermined time, has made no predetermined arrangements to sell the
Securities and is not acting as an underwriter or dealer with respect to such
securities or otherwise participating in the distribution of such securities;
(vii) neither such Person, its Affiliates nor any Person acting on behalf of
such Person, has entered into, has the intention of entering into, or will enter
into any put option, short position or other similar instrument or position in
the U.S.  with respect to the Securities at any time after the Closing Date
through the one year anniversary of the Closing Date except in compliance with
the Securities Act; (viii) such Person consents to the placement of a legend on
any certificate or other document evidencing the Securities substantially in the
form set forth in  Section 3.7(b) and (ix) such Person is not acquiring the
Securities in a transaction (or an element of a series of transactions) that is
part of any plan or scheme to evade the registration provisions of the
Securities Act.
 
 
11

--------------------------------------------------------------------------------

 
 
(g) Opinion.  Such Investor will not transfer any or all of such Investor’s
Securities pursuant to Regulation S or absent an effective registration
statement under the Securities Act and applicable state securities law covering
the disposition of such Investor’s Securities, without first providing the
Company with an opinion of counsel (which counsel and opinion are reasonably
satisfactory to the Company) to the effect that such transfer will be made in
compliance with Regulation S or will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S.  state securities laws
 
(h) Consent.  Such Investor understands and acknowledges that the Company may
refuse to transfer the Securities, unless such Investor complies with Section
3.7 and any other restrictions on transferability set forth herein.  Such
Investor consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company’s Common Stock in order to
implement the restrictions on transfer of the Securities
 
Section 3.7 Stock Legends.  Such Investor hereby agrees with the Company as
follows:
 
(a) The certificates evidencing the Securities issued to those Investors who are
Accredited Investors, and each certificate issued in transfer thereof, will bear
the following or similar legend:
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN, IN THE SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING
PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED HEREIN, IN THE
SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) The certificates evidencing the Securities issued to those Investors who are
not U.S. Persons, and each certificate issued in transfer thereof, will bear the
following legend:
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO THE PROVISIONS OF REGULATION
S UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN, IN THE SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING
PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED HEREIN, IN THE
SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.
 
IN CANADA UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) THE DISTRIBUTION DATE, AND (II) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY IN CANADA.
 
(c) Other Legends.  The certificates representing such Securities, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable Law, including, without limitation, any state corporate and
state securities law, or contract.
 
 
13

--------------------------------------------------------------------------------

 
 
(d) Certain Trading Activities.  Such Investor has not directly or indirectly,
nor has any person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitation, Short Sales involving the Company’s securities)
since the time that such Investor was first contacted by the Company regarding
the investment in the Company contemplated herein.  “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act (“Regulation SHO”) and all types of direct
and indirect stock pledges, forward sales contracts, options, puts, calls, swaps
and similar arrangements (including on a total return basis), and sales and
other transactions through non-U.S.  broker dealers or foreign regulated brokers
(but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).
 
(e)  Residency; Foreign Securities Laws.  Unless such Investor resides, in the
case of individuals, or is headquartered or formed, in the case of entities, in
the U.S., such Investor acknowledges that the Company will not issue any
Securities in compliance with the laws of any jurisdiction outside of the U.S.
and the Company makes no representation or warranty that any Securities issued
outside of the U.S. have been offered or sold in compliance with the laws of the
jurisdiction into which such Securities were issued.  Any Investor not a
resident of or formed in the U.S. warrants to the Company that no filing is
required by the Company with any governmental authority in such Investor’s
jurisdiction in connection with the transactions contemplated hereby.  If such
Investor is domiciled or was formed outside of the U.S., such Investor has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with the acquisition of the Securities or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Securities.  If
such Investor is domiciled or was formed outside the U.S., such Investor’s
acquisition of and payment for, and its continued ownership of the Securities,
will not violate any applicable securities or other laws of his, her or its
jurisdiction.
 
Section 3.8 Disclosure.  No representation or warranty of such Investor
contained in this Agreement or any other Transaction Document and no statement
or disclosure made by or on behalf of such Investor to the Company or any of its
Subsidiaries pursuant to this Agreement or any other Transaction Document herein
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Investors, as follows:
 
Section 4.1 Organization and Qualification.  Each of the Company and its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, has all requisite
corporate authority and power, governmental Licenses, authorizations, consents
and approvals to carry on its business as presently conducted and to own, hold
and operate its properties and assets as now owned, held and operated by it, and
is duly qualified to do business and in good standing in each jurisdiction in
which the failure to be so qualified would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect on the
Company.
 
Section 4.2 Authority.  The Company and each of its Subsidiaries has all
requisite authority and power, Licenses, authorizations, consents and approvals
to enter into and deliver this Agreement and any of the other Transaction
Documents to which the Company and such Subsidiary is a party and any other
certificate, agreement, document or instrument to be executed and delivered by
the Company or such Subsidiary in connection with the transactions contemplated
hereby and thereby and to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.  The execution
and delivery of this Agreement and the other Transaction Documents by the
Company and any of its Subsidiaries and the performance by the Company and any
of its Subsidiaries of their respective obligations hereunder and thereunder and
the consummation by the Company and any of its Subsidiaries of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and such Subsidiary.  Neither the Company nor
any of its Subsidiaries needs to give any notice to, make any filing with, or
obtain any authorization, consent or approval of any Person or Governmental
Authority in order for the Parties to execute, deliver or perform this Agreement
or the transactions contemplated hereby.  This Agreement has been, and each of
the Transaction Documents to which the Company and any of its Subsidiaries is a
party will be, duly and validly authorized and approved, executed and delivered
by the Company and such Subsidiary.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4.3 Binding Obligations.  Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than the Company and its Subsidiaries, this
Agreement and each of the Transaction Documents to which the Company and any of
its Subsidiaries is a party are duly authorized, executed and delivered by the
Company and such Subsidiary and constitutes the legal, valid and binding
obligations of the Company and such Subsidiary enforceable against the Company
and such Subsidiary in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.
 
Section 4.4 No Conflicts.  Neither the execution nor the delivery by the Company
or any of its Subsidiaries of this Agreement or any Transaction Document to
which the Company or any of its Subsidiaries is a party, nor the consummation or
performance by the Company or any of its Subsidiaries of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Company
Organizational Documents, (b) contravene, conflict with or result in a violation
of any Law, Order, charge or other restriction or decree of any Governmental
Authority or any rule or regulation of the Principal Market applicable to the
Company or any of its Subsidiaries, or by which the Company or any of its
Subsidiaries or any of their respective assets and properties are bound or
affected, (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of the Company under, or alter the obligations
of any Person under, or create in any Person the right to terminate, amend,
accelerate or cancel, or require any notice, report or other filing (whether
with a Governmental Authority or any other Person) pursuant to, or result in the
creation of a Lien on any of the assets or properties of the Company or any of
its Subsidiaries under, any note, bond, mortgage, indenture, Contract, License,
permit, franchise or other instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or
 
 
15

--------------------------------------------------------------------------------

 
 
 any of its Subsidiaries or any of their respective assets and properties are
bound or affected; or (d) contravene, conflict with, or result in a violation
of, the terms or requirements of, or give any Governmental Authority the right
to revoke, withdraw, suspend, cancel, terminate or modify, any Licenses,
permits, authorizations, approvals, franchises or other rights held by the
Company or any of its Subsidiaries or that otherwise relate to the business of,
or any of the properties or assets owned or used by, the Company or any of its
Subsidiaries, except, in the case of clauses (b), (c), or (d), for any such
contraventions, conflicts, violations, or other occurrences as would not have a
Material Adverse Effect on the Company as a whole.
 
Section 4.5 Capitalization.
 
(a) The authorized capital stock of the Company consists of 95,000,000 shares of
Company Common Stock and 5,000,000 shares of preferred stock, $0.000001 par
value per share of which (i) 4,213,393 shares of Company Common Stock are issued
and outstanding and (ii) two (2) shares of Series A Voting Preferred Stock are
issued and outstanding.  No shares of capital stock or other voting securities
of the Company were issued, reserved for issuance or outstanding.  All
outstanding shares of the capital stock of the Company are, and all such shares
that may be issued prior to the Closing Date will be when issued, duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Laws of the jurisdiction of the Company’s organization, the Company
Organizational Documents or any Contract to which the Company is a party or
otherwise bound.  There are not any bonds, debentures, notes or other
Indebtedness of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Company Common Stock may vote.  Other than the Initial Warrants,
there are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
the Company is a party or by which it is bound (x) obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Company, (y) obligating the Company to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (z) that give any Person the
right to receive any economic benefit or right similar to or derived from the
economic benefits and rights occurring to holders of the capital stock of the
Company.  Other than the Initial Registration Rights Agreement, there are no
outstanding Contracts or obligations of the Company to repurchase, redeem or
otherwise acquire any shares of capital stock of the Company.  There are no
registration rights, proxies, voting trust agreements or other agreements or
understandings with respect to any class or series of any capital stock or other
security of the Company.
 
(b) The issuance of the Securities to the Investors has been duly authorized
and, upon delivery to the Investors of certificates therefor in accordance with
the terms of this Agreement, the Securities will have been validly issued and
fully paid, and will be nonassessable, have the rights, preferences and
privileges specified, will be free of preemptive rights and will be free and
clear of all Liens and restrictions, other than Liens created by the Investors
and restrictions on transfer imposed by this Agreement and the Securities Act.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 4.6 Certain Proceedings.  There is no Action pending against, or to the
Knowledge of the Company or any of its Subsidiaries, threatened against or
affecting, the Company or any of its Subsidiaries by any Governmental Authority
or other Person with respect to the Company or any of its Subsidiaries or any of
their respective businesses or that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.  Neither the Company nor any of its
Subsidiaries is in violation of and, to the Knowledge of Company or any of its
Subsidiaries, is under investigation with respect to and has not been threatened
to be charged with or given notice of any violation of, any applicable Law,
rule, regulation, judgment or Order.  Neither the Company, any of its
Subsidiaries nor any director or officer (in his or her capacity as such) of the
Company or any of its Subsidiaries, is or has been the subject of any Action
involving a claim or violation of or liability under federal or state securities
Laws or a claim of breach of fiduciary duty.
 
Section 4.7 Contracts.  There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Company or any of its Subsidiaries.  Neither the
Company nor any of its Subsidiaries is in violation of or in default under (nor
does there exist any condition which upon the passage of time or the giving of
notice would cause such a violation of or default under) any material Contract
to which it is a party or to which it or any of its properties or assets is
subject, except for violations or defaults that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect of
the Company.
 
Section 4.8 Title to Assets.  The Company and each Subsidiary has sufficient
title to, or valid leasehold interests in, all of its properties and assets used
in the conduct of their respective businesses.  All such assets and properties,
other than assets and properties in which the Company or any of its Subsidiaries
has leasehold interests, are free and clear of all Liens, except for Liens that,
in the aggregate, do not and will not materially interfere with the ability of
the Company or such Subsidiary to conduct business as currently conducted.
 
Section 4.9 Intellectual Property.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all Intellectual Property necessary
to conduct their respective businesses as now conducted and as presently
proposed to be conducted.  None of the Company’s or any of its Subsidiaries’
Intellectual Property has expired, terminated or been abandoned, or is expected
to expire, terminate or be abandoned, within two years from the date of this
Agreement.  Neither the Company nor any of its Subsidiaries has Knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
of other Persons.  There is no claim, action or proceeding being made or
brought, or to the Knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding its
Intellectual Property.  To the Knowledge of the Company or any of its
Subsidiaries, there are no facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings.  The Company
and each Subsidiary has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their respective Intellectual
Property.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.10 SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC
since September 15, 2009, pursuant to the Exchange Act (the “SEC Reports”).
 
Section 4.11 Listing and Maintenance Requirements.  The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
or quotation of the Company Common Stock on the trading market on which the
Company Common Stock is currently listed or quoted.  The issuance and sale of
the Securities under this Agreement does not contravene the rules and
regulations of the trading market on which the Company Common Stock is currently
listed or quoted, and no approval of the stockholders of the Company is required
for the Company to issue and deliver to the Investors the Securities
contemplated by this Agreement.
 
Section 4.12 Liabilities.  Except as disclosed in the SEC Reports, neither the
Company nor any of its Subsidiaries has any Liability (and there is no Action
pending, or to the Knowledge of the Company, threatened against the Company that
would reasonably be expected to give rise to any Liability) other than
Liabilities incurred in the Ordinary Course of the Company’s or its
Subsidiaries’ respective businesses.  Neither the Company nor any of its
Subsidiaries is a guarantor or otherwise liable for any Liability or obligation
(including Indebtedness) of any other Person.
 
Section 4.13 No General Solicitation.  Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Investor or its investment advisor) relating to or
arising out of the transactions contemplated hereby.
 
Section 4.14 Disclosure.  All documents and other papers delivered or made
available by or on behalf of the Company or any of its Subsidiaries in
connection with this Agreement are true, complete, correct and authentic in all
material respects.  No representation or warranty of the Company or any of its
Subsidiaries contained in this Agreement and no statement or disclosure made by
or on behalf of the Company or any of its Subsidiaries to any Investor pursuant
to this Agreement or any other agreement contemplated herein contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 
Section 4.15 Undisclosed Events.  No event, Liability, development or
circumstance has occurred or exists, or is contemplated to occur with respect to
the Company, any of the Subsidiaries or their respective businesses, properties,
prospects, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its common stock and which has not been publicly announced or will
not be publicly announced in a current report on Form 8-K filed by the Company
filed within four (4) Business Days after the Closing.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANTS
 
Section 5.1 Form D; Blue Sky.  The Company shall file a Form D with respect to
the Securities as required under Regulation D.  The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Investors at the Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification).  Without limiting any other obligation of
the Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and sale of the Securities required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “blue sky” laws), and the Company
shall comply with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Investors.
 
Section 5.2 Reporting Status.  Until the date on which the Investors shall have
sold all of the Registrable Securities, the Company shall use its reasonable
best efforts to timely file all reports required to be filed with the SEC
pursuant to the Exchange Act, and the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act.
 
Section 5.3 Listing.  The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Registrable
Securities upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) and
shall maintain such listing or designation for quotation (as the case may be) of
all Registrable Securities from time to time issuable under the terms of the
Transaction Documents on such national securities exchange or automated
quotation system. The Company shall maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on an Eligible Market. Neither
the Company nor any of its Subsidiaries shall take any action which could be
reasonably expected to result in the delisting or suspension of the Common Stock
on an Eligible Market.
 
Section 5.4 Reservation of Shares.  So long as any Warrants remain outstanding,
the Company shall take reasonable best efforts to at all times have authorized,
and reserved for the purpose of issuance, no less than 100% of the maximum
number of shares of Common Stock issuable upon exercise of all the Warrants as
of the date hereof (without regard to any limitations on the exercise of the
Warrants set forth therein), less the number of Warrant Shares represented by
any such Warrants that have been exercised.
 
Section 5.5 Disclosure of Transactions and Other Material Information.  On or
before the fourth (4th) Business Day after the date of this Agreement, the
Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act and attaching all the material Transaction
Documents (including, without limitation, this Agreement (and all schedules to
this Agreement), the form of the Warrants and the form of the Registration
Rights Agreement) (including all attachments, the “8-K Filing”).  From and after
the filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) provided to any of the Investors by the Company
or any of its Subsidiaries or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 5.6 Anti-Dilution.  If and whenever during the period commencing after
the Closing and ending on the sixth month anniversary of the Closing Date, the
Company issues or sells any shares of Common Stock (including the issuance or
sale of shares of Common Stock owned or held by or for the account of the
Company, but excluding any Excluded Securities issued or sold or deemed to have
been issued or sold) for a consideration per share (the “New Issuance Price”)
less than a price equal to $6.25 (as adjusted for any stock dividend, stock
split, stock combination or other similar transaction) (the “Applicable Price”)
(the foregoing a “Dilutive Issuance,” and the time of Dilutive Issuance, the
“Dilutive Adjustment Time”), then promptly after such Dilutive Issuance, the
Company shall issue to each Investor that number of shares of Common Stock equal
to the greater of (I) zero and (II) the difference of (i) the quotient of (x)
the Purchase Price of such Investor divided by (y) the New Issuance Price, less
(ii) the number of shares of Common Stock previously issued to such Investor
pursuant to this Agreement (as adjusted for any stock dividend, stock split,
stock combination or other similar transaction).
 
Section 5.7 Forward Split.  As soon as reasonably practicable following the
Closing, the Company shall take all reasonable action necessary to be taken by
it to effectuate a 20:1 forward stock split of the Common Stock (the “Forward
Split”).  For purposes of clarity, all share amounts and per share prices set
forth in the Transaction Documents are on a pre-Forward Split basis and,
accordingly, (i) the post-Forward Split equivalent per share price of the Shares
shall be $0.25; (ii) the post-Forward Split exercise price of the Warrants shall
be $0.50 (assuming no other adjustments to the exercise price of the Warrants as
provided for in the Warrants); (iii) the post-Forward Split number of shares or
options for purposes of clause (i)(A) of the definition of Excluded Securities
shall be 8,000,000; and (iv) the post-Forward Split Applicable Price shall be
$0.3125 (assuming no other adjustments to the Applicable Price as provided for
in Section 5.6).
 
ARTICLE VI
CONDITIONS TO CLOSING
 
Section 6.1 Conditions to Obligation of the Parties Generally.  The Parties
shall not be obligated to consummate the transactions to be performed by each of
them in connection with the Closing if, on the Closing Date, (i) any Action
shall be pending or threatened before any Governmental Authority wherein an
Order or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, or (ii) any Law or
Order which would have any of the foregoing effects shall have been enacted or
promulgated by any Governmental Authority.
 
Section 6.2 Conditions to Obligation of the Investors.  The obligations of the
Investors to enter into and perform their respective obligations under this
Agreement are subject, at the option of the Investors, to the fulfillment on or
prior to the Closing Date of the following conditions, any one or more of which
may be waived by the Investors in writing:
 
 
20

--------------------------------------------------------------------------------

 
 
(a) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date (except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date);
 
(b) Company shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as “material” and “Material
Adverse Effect,” in which case the Company shall have performed and complied
with all of such covenants in all respects through the Closing;
 
(c) No action, suit, or proceeding shall be pending or, to the Knowledge of the
Company, threatened before any Governmental Authority wherein an Order or charge
would (A) affect adversely the right of the Investors to own the Securities, or
(B) affect adversely the right of the Company to own its assets or to operate
its business (and no such Order or charge shall be in effect), nor shall any Law
or Order which would have any of the foregoing effects have been enacted or
promulgated by any Governmental Authority;
 
(d) No event, change or development shall exist or shall have occurred since the
date of this Agreement that has had or is reasonably likely to have a Material
Adverse Effect on the Company;
 
(e) All consents, waivers, approvals, authorizations or orders required to be
obtained, and all filings required to be made, by the Company for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Company and Company shall have delivered proof of same to the
Investors;
 
(f) Company shall have filed all reports and other documents required to be
filed by it under the U.S.  federal securities laws through the Closing Date;
 
(g) Company shall have maintained its status as a company whose common stock is
quoted on the Principal Market and no reason shall exist as to why such status
shall not continue immediately following the Closing;
 
(h) Trading in the Company Common Stock shall not have been suspended by the SEC
or any trading market (except for any suspensions of trading of not more than
one trading day solely to permit dissemination of material information regarding
the Company) at any time since the date of execution of this Agreement, and the
Company Common Stock shall have been at all times since such date listed for
trading on a trading market;
 
(i) The Company and each Subsidiary (as the case may be) shall have duly
executed and delivered to each Investor each of the Transaction Documents to
which it is a party and the Company shall have duly executed and delivered to
such Investor the Shares in such aggregate number of Shares as is set forth
across from such Investor’s name in column (3) of Schedule I and the related
Warrants (initially for such aggregate number of shares of Warrant Shares as is
set forth across from such Investor’s name in columns (4) of Schedule I) being
purchased by such Investor at the Closing pursuant to this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 6.3 Conditions to Obligation of the Company.  The obligations of the
Company to enter into and perform its obligations under this Agreement are
subject, at the option of the Company, to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived
by the Company:
 
(a) The representations and warranties of the Investors set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date (except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date);
 
(b) The Investors shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as “material” and “Material
Adverse Effect,” in which case the Investors shall have performed and complied
with all of such covenants in all respects through the Closing;
 
(c) Each Investor shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company;
 
(d) Each Investor shall have delivered to the Company the Purchase Price for the
Shares and the related Warrants being purchased by such Investor at the Closing
by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company; and
 
(e) All actions to be taken by the Investors in connection with consummation of
the transactions contemplated hereby and all payments, certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Company.
 
ARTICLE VII
SURVIVAL; INDEMNIFICATION
 
Section 7.1 Survival.  All representations, warranties, covenants, and
obligations in this Agreement shall survive the Closing.
 
Section 7.2 Indemnification.  In consideration of each Investor’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Investor and each holder of any Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company or any of its Subsidiaries in any of the Transaction Documents, (b) any
breach of any covenant, agreement or obligation of the Company or any of its
Subsidiaries contained in any of the Transaction Documents or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company or any of its Subsidiaries) and arising out of or resulting from the
execution, delivery, performance or enforcement of any of the Transaction
Documents other than due to such Investor’s misconduct or gross negligence.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
TERMINATION
 
Section 8.1 Termination.  In the event that the Closing shall not have occurred
by January 31, 2012, then such Investor shall have the right to terminate its
obligations under this Agreement with respect to itself at any time on or after
the close of business on such date without liability of such Investor to any
other party; provided, however, (i) the right to terminate this Agreement under
this Section 8.1 shall not be available to such Investor if the failure of the
transactions contemplated by this Agreement to have been consummated by such
date is the result of such Investor’s breach of this Agreement and (ii) the
abandonment of the sale and purchase of the Common Shares and the Warrants shall
be applicable only to such Investor providing such written notice.  Nothing
contained in this Section 8.1 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
Section 9.1 Appointment of Investor Representative.  The Investors hereby
appoint Jinsun, LLC (the “Investor Representative”) to act on their collective
behalf with respect to all matter within the scope of the Escrow Agreement among
the Company, Investor Representative and Anslow & Jaclin, LLP, and the Investor
Representative hereby accepts such appointment.  All decisions of the Investor
Representative with respect to the Escrow Agreement shall be binding on the
Investors absent fraud or willful misconduct.
 
Section 9.2 Expenses.  Except as otherwise expressly provided in this Agreement,
each Party will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the transactions
contemplated by this Agreement, including all fees and expenses of agents,
representatives, counsel, and accountants.  In the event of termination of this
Agreement, the obligation of each Party to pay its own expenses will be subject
to any rights of such Party arising from a breach of this Agreement by another
Party.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 9.3 Confidentiality.
 
(a) The Parties will maintain in confidence, and will cause their respective
directors, officers, employees, agents, and advisors to maintain in confidence,
any written, oral, or other information obtained in confidence from another
Person in connection with this Agreement or the transactions contemplated by
this Agreement, unless (i) such information is already known to such Party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such Party, (ii) the use of such
information is necessary or appropriate in making any required filing with the
SEC, or obtaining any consent or approval required for the consummation of the
transactions contemplated by this Agreement, or (iii) the furnishing or use of
such information is required by or necessary or appropriate in connection with
legal proceedings.
 
(b) If the transactions contemplated by this Agreement are not consummated, each
Party will return or destroy all of such written information each party has
regarding the other Parties.
 
Section 9.4 Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under the Transaction Documents are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto
or thereto, shall be deemed to constitute the Investors as, and the Company
acknowledges that the Investors do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Investors are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Investors are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Each Investor acknowledges that
no other Investor has acted as agent for such Investor in connection with such
Investor making its investment hereunder and that no other Investor will be
acting as agent of such Investor in connection with monitoring such Investor’s
investment in the Securities or enforcing its rights under the Transaction
Documents.  The Company and each Investor confirms that each Investor has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Investor, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Investor.  It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, each Subsidiary and an
Investor, solely, and not between the Company, its Subsidiaries and the
Investors collectively and not between and among the Investors.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 9.5 Notices.  All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the Business Day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) Business Days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the Business Day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the Business Day of such delivery if sent
by 6:00 p.m.  in the time zone of the recipient, or if sent after that time, on
the next succeeding Business Day.  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 9.5), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:
 
If to the Company, to:
 
RPM Dental, Inc.
2030 Marine Drive, Suite 302
North Vancouver, BC V7P 1V7
Attention: John Balanko
Telephone No.: 604-986-2219
     
With copies to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention: Richard I. Anslow, Esq.
Telephone No.: 732-409-1212
Facsimile No.: 732-577-1188
     
If to the Investors, to:
 
The applicable address set forth in column (1) on Schedule I.

 
or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.
 
Section 9.6 Further Assurances.  The Parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
Parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 9.7 Amendment and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and the
Required Holders, provided that any Party may give a waiver as to itself.  The
rights and remedies of the Parties are cumulative and not alternative.  Neither
the failure nor any delay by any Party in exercising any right, power, or
privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege.  To the maximum extent permitted by applicable
Law, (a) no claim or right arising out of this Agreement or the documents
referred to in this Agreement can be discharged by one Party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other Parties; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement. Notwithstanding anything to the
contrary in this Agreement, the Company may amend Schedule I hereto from time to
time without the written consent of the Investors in order to include a
Subsequent Investor thereon.
 
Section 9.8 Entire Agreement.  This Agreement, the other Transaction Documents,
the schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein constitute the entire agreement among the parties
hereto and thereto solely with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all prior agreements
and understandings among the parties hereto solely with respect to the subject
matter hereof and thereof; provided, however, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements any Investor has entered into with the Company
or any of its Subsidiaries prior to the date hereof with respect to any prior
investment made by such Investor in the Company, (ii) waive, alter, modify or
amend in any respect any obligations of the Company or any of its Subsidiaries
or any rights of or benefits to any Investor or any other Person in any
agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Investor and all such agreements shall
continue in full force and effect or (iii) limit any obligations of the Company
under any of the other Transaction Documents.
 
Section 9.9 Assignments, Successors, and No Third-Party Rights.  No Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties.  Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the Parties.  Except as
set forth in Article VII hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Parties any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement.
 
Section 9.10 Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 9.11 Section Headings.  The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references to “Article” or “Articles” or “Section” or
“Sections” refer to the corresponding Article or Articles or Section or Sections
of this Agreement, unless the context indicates otherwise.
 
Section 9.12 Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” shall mean
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of such
representation, warranty, or covenant.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.
 
Section 9.13 Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
Section 9.14 Specific Performance.  Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the Parties agrees that
the other Parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the U.S. or any state thereof having jurisdiction over the Parties and
the matter (subject to the provisions set forth in Section 9.15 below), in
addition to any other remedy to which they may be entitled, at Law or in equity.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 9.15 Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without regard to conflicts of Laws principles.  Each of the Parties submits to
the jurisdiction of any state or federal court sitting in the State of Delaware,
in any action or proceeding arising out of or relating to this Agreement and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.  Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 9.5
above.  Nothing in this Section 9.15, however, shall affect the right of any
Party to serve legal process in any other manner permitted by Law or at
equity.  Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.
 
Section 9.16 Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 


 
[Signatures follow on next page]
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Investors have caused their respective
signature pages to this Subscription Agreement to be duly executed as of the
date first written above.
 
COMPANY:
 
RPM DENTAL, INC.
 
By:
/s/ John Balanko
Name:
John Balanko
Title:
Chief Executive Officer



 
[Signatures Continue on Next Page]
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Investors have caused their respective
signature pages to this Subscription Agreement to be duly executed as of the
date first written above.
 
INVESTOR:
 
Name:



 
 
30

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Investors
 

       
PRE-SPLIT
POST-SPLIT
 
Investor
 
Purchase Price
 
Shares
Warrant
Shares
Shares
Warrant
Shares
  (1)  
(2)
 
(3)
(4)
     
Akio Tyler
4204-1011 W Cordova
Vancouver B.C. V6C OB2
  $
5,000
 
1,000
1,000
20,000
20,000
 
Daniel Robert Emerson
2627 West 37th Ave
Vancouver, BC V6N 2T3
  $
5,000
 
1,000
1,000
20,000
20,000
 
David Karp
5th Floor, 195 Alexander
Vancouver, BC V6A 1B8
  $
15,000
 
3,000
3,000
60,000
60,000
 
Matthew S. Hagens
646 Amsterdam Avenue, #1A
New York, NY 10025
  $
7,500
 
1,500
1,500
30,000
30,000
 
Will Schmidt
306-2555 Discovery
Vancouver B.C
V6R 4K3
  $
45,000
 
9,000
9,000
180,000
180,000
 
Total
  $
77,500.00
 
15,500
15,500
310,000
310,000
 

 
 
31

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
Form of Investor Questionnaire
 
See attached.
 
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Warrant
 
See attached.
 
 
33

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Form of Registration Rights Agreement
 
See attached.
 
 
 
34

--------------------------------------------------------------------------------